Exhibit 10.2.9

GUARANTY

(Parent Guaranty)

This Guaranty (this “Guaranty”), dated as of February 11th, 2009, is made by
Brookdale Senior Living Inc., a Delaware corporation (together with any entity
succeeding thereto by consolidation, merger or acquisition of its assets
substantially as an entirety, “Guarantor”) for the benefit of the parties
identified as “Landlord” on Exhibit A, attached hereto and made a part hereof,
or, with respect to the Agreements Regarding Leases identified on Exhibit A,
PSLT-ALS Properties Holdings, LLC and PSLT-BLC Properties Holdings, LLC, (each
such party, herein together with its respective successors and assigns,
“Landlord” and, herein together with their respective successors and assigns as
owners of the properties hereinafter collectively described, “Landlords”).

Landlords have previously acquired a fee simple or ground leased interest in the
parcels of land described in the “Lease Agreements” identified on Exhibit A (as
the same may be amended, restated, replaced, divided, or otherwise altered, the
“Leases”) and the improvements located on said land (each a “Property” and,
collectively, the “Properties”). Landlords lease the Properties to the entities
identified as “Tenant” on Exhibit A, attached hereto and made a part hereof
(each a “Tenant” and, collectively, the “Tenants”). Landlord may unilaterally
update Exhibit A from time to time to reflect any lease and property that is or
becomes the subject of a lease between a direct or indirect subsidiary of
Guarantor and a direct or indirect subsidiary of Ventas, Inc. Each of the
Leases, “Agreements Regarding Leases” identified on Exhibit A and documents
relating thereto to which any Affiliate of Landlord and any Affiliate of any
Tenant is a party (including the Second Tier Guaranties and any other guaranties
of the Leases), is referred to herein as a “Lease Document” and collectively
such documents are referred to herein, as amended from time to time, as the
“Lease Documents.” The term “Lease Documents” as used herein shall include any
and all amendments, restatements, replacements, or substitutions of any such
documents from time to time as well as any document(s) executed under or in
accordance with the provisions of Section 29 hereof, including any and all “New
Leases” as defined therein. In conjunction with the Leases, Alterra Healthcare
Corporation, a Delaware corporation delivered that certain Guaranty of Agreement
Regarding Leases, dated as of October 20, 2004, in favor of PSLT-ALS Properties
Holdings, LLC, a Delaware limited liability company, and Brookdale Living
Communities, Inc., a Delaware corporation, and a successor by merger to BLC
Senior Holdings Inc., a Delaware corporation has delivered that certain Guaranty
of Agreement Regarding Leases, dated as of October 19, 2004, in favor of
PSLT-BLC Properties Holdings, LLC, a Delaware limited liability company and that
certain Guaranty of Lease, dated as of January 28, 2004, as amended by that
certain First Amendment to Guaranty, dated as of February 20, 2004, that certain
Second Amendment to Guaranty, dated as of February 26, 2004, that certain Third
Amendment to Guaranty, dated as of March 10, 2004, that certain Fourth Amendment
to Guaranty, dated as of March 30, 2004, that certain Fifth Amendment to
Guaranty, dated as of May 13, 2004, that certain Sixth Amendment to Guaranty of
Lease, dated as of June 18, 2004, and that certain Seventh Amendment to
Guaranty, dated as of April 30, 2005 (all of the guarantors listed therein
collectively referred to herein as the “Second Tier Guarantors” and all of the
guaranties, as the same have been and may be amended, collectively referred to
as the “Second Tier Guaranties”). Initially capitalized terms used but not
defined herein shall have the meaning ascribed to such term in the Lease for the
13 Grand Court properties identified on Exhibit A (the “Grand Court Master
Lease”).



--------------------------------------------------------------------------------

Guarantor directly or indirectly owns all the stock, partnership interests or
membership interests, as the case may be, of each Tenant. In conjunction with
the execution and delivery of this Guaranty, the Landlords have agreed to
(i) amend the Grand Court Master Lease in certain respects pursuant to the
Seventh Amendment to Master Lease (the “Lease Amendment”), dated as of the date
of this Guaranty, (ii) amend the Grand Court Guaranty in certain respects
pursuant to the Eighth Amendment to Guaranty, dated as of the date of this
Guaranty (the “Guaranty Amendment”), (iii) enter into that certain Waiver
Agreement, dated as of the date of this Guaranty (the “Waiver Agreement”),
(iv) enter into that certain Second Amendment to Agreement Regarding Leases
(Brookdale), dated as of the date of this Guaranty, (v) enter into that certain
First Amendment to Agreement Regarding Leases (Alterra), dated as of the date of
this Guaranty, (vi) enter into that certain First Amendment to Guaranty of
Agreement Regarding Leases (Brookdale), dated as of the date of this Guaranty
and (vii) enter into that certain First Amendment to Guaranty of Agreement
Regarding Leases (Alterra), dated as of the date of this Guaranty. Landlords are
unwilling to enter into the Waiver Agreement unless Guarantor enters into this
Guaranty. Such Waiver Agreement, and the ownership by Landlord of the Properties
and the lease of the Properties to Tenants are of direct benefit to Guarantor
among other reasons because they substantially reduce the cost of reporting
requirements and make it easier for Tenants to comply with certain financial
covenants that put Tenant at an increased risk of default under the Lease
Documents. Therefore, this Guaranty will benefit, directly or indirectly,
Guarantor.

NOW, THEREFORE, in consideration of $10 and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor, intending to be legally bound, covenants and agrees with Landlords as
follows:

1. Guaranty. Guarantor unconditionally and irrevocably guarantees to Landlords
that (a) all Rent and all other sums due under the Lease Documents, whether due
by acceleration or otherwise, including costs and expenses of collection
(collectively, the “Monetary Obligations”) will be promptly and indefeasibly
paid in full when due, in accordance with the provisions of the Lease Documents
and (b) without limiting the foregoing, each of the Tenants, the Second Tier
Guarantors (each, an “Obligor”) will perform and observe each and every
covenant, agreement, term and condition of such parties in the applicable Lease
Documents (the “Performance Obligations” and together with the Monetary
Obligations, the “Guaranteed Obligations”). If, for any reason, any of the
Monetary Obligations shall not be paid promptly when due after receipt of
required notice to the applicable Tenant under the applicable Lease Document, if
any, and after the expiration of any applicable grace period therefor, if any,
Guarantor shall, immediately upon demand, pay the same to the applicable
Landlord with interest and penalty due thereon, if any, as stated in the
applicable Lease Document. In addition to the foregoing, Guarantor hereby
becomes surety to Landlord for the due and punctual payment and performance of
the Guaranteed Obligations, and, to the extent permitted by law, Guarantor
hereby waives all defenses that may be available to Guarantor as a surety and
guarantor other than the defenses of payment of the Monetary Obligations and
performance of the Performance Obligations.

 

2



--------------------------------------------------------------------------------

2. Nature of Guaranty. Landlords may each enforce this Guaranty without first
having recourse against any Obligor or exhausting its rights or remedies under
any Lease Document; provided, however, that nothing herein shall prohibit
Landlord from exercising its rights against any or all Obligors simultaneously.
This Guaranty and the obligations of Guarantor hereunder are present, primary,
direct, continuing, unconditional, irrevocable and absolute. This Guaranty is a
guaranty of payment and performance and not of collection.

3. Representations and Warranties. Guarantor represents, warrants and covenants
to Landlords that (a) all reports, statements (financial or otherwise),
certificates and other data furnished by or on behalf of Guarantor to any
Landlord in connection with this Guaranty (except for the environmental reports,
the property condition reports and the appraisals), are true and correct in all
material respects, do not omit to state any material fact or circumstance
necessary to make the statement contained therein not misleading and fairly
represent the financial condition of Guarantor as of the respective date
thereof, and no material adverse change has occurred in the financial condition
of Guarantor since the date of the most recent of such financial statements;
(b) Guarantor has derived or expects to derive financial and other advantages
and benefits, directly or indirectly, from the making of this Guaranty and the
Guaranteed Obligations, including as set forth in the introductory paragraphs to
this Guaranty; (c) no representations or agreements of any kind have been made
to Guarantor that would limit or qualify in any way the terms of this Guaranty;
(d) no Landlord has made any representation to Guarantor as to the
creditworthiness of any Obligor; (e) Guarantor has established adequate means of
obtaining from each Obligor, on a continuing basis, information regarding such
Obligor’s financial condition (but Guarantor’s failure to do so will not affect
its obligations hereunder); (f) Guarantor will keep adequately informed of any
facts, events or circumstances that might in any way affect Guarantor’s risks
under this Guaranty (but Guarantor’s failure to do so will not affect its
obligations hereunder); (g) Landlord shall have no obligation to disclose to
Guarantor any information or documents (financial or otherwise) heretofore or
hereafter acquired by Landlord in the course of its relationship with any
Obligor; (h) there shall be no conveyance, sale, assignment, transfer, pledge,
hypothecation, encumbrance or other disposition (collectively, a “Disposition”)
of the direct or indirect interests in Guarantor on or subsequent to the date of
this Guaranty such that after such Disposition any Person, together with its
Affiliates, owns or controls, directly or indirectly, in the aggregate more than
fifty percent (50%) of the beneficial ownership interests of Guarantor or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of Guarantor, whether through the ability to exercise
voting power, by contract or otherwise (a “Change of Control”), unless
(1) Guarantor, immediately following such Change of Control, has a Net Worth (as
defined below) equal to or greater than $275,000,000 pursuant to Section 16;
(2) there is no then existing monetary “Event of Default” under, and as defined
in, any of the Lease Documents; and (3) such Change of Control would not
otherwise result in a default or “Event of Default” under, and as defined in,
any of the Lease Documents, this Guaranty or the Property Management Contract;
(i) Guarantor shall not merge or consolidate with any other Person or sell all
or substantially all of its assets to any other Person on or subsequent to the
date of this Guaranty, unless (1) Guarantor, immediately following such merger,
consolidation or sale, maintains a Net Worth equal to or greater than
$275,000,000 pursuant to Section 16 (but Guarantor’s failure to do so will not
affect its obligations hereunder); (2) there is no then existing monetary “Event
of Default” under, and as defined in, any of the Lease Documents; and (3) such
merger, consolidation or sale would not otherwise result in a default or “Event
of Default” under, and as defined in, any of the Lease Documents, this Guaranty,
or the Property Management Contract; (j) Guarantor is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (k) Guarantor has the power and authority to execute, deliver and
perform this Guaranty and to incur the obligations herein provided for;
(l) Guarantor has taken all requisite actions necessary to authorize the
execution, delivery and performance of this Guaranty; (m) this Guaranty
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, subject to (1) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity; (n) the
execution, delivery and performance of this Guaranty will not require any
consent, approval, authorization, order or declaration of or filing or
registration with any court, any Governmental Authority or any other Person;
(o) the execution, delivery and performance of this Guaranty do not and will not
conflict with, and do not and will not result in a breach of, any organizational
document of Guarantor or any order, writ, injunction, decree, statute, rule or
regulation applicable to Guarantor; (p) Guarantor is an Affiliate of each
Obligor; and (q) there is no litigation pending or, to the knowledge of
Guarantor, threatened against Guarantor that has not been disclosed in writing
to Landlord and which, if adversely determined, could reasonably be expected to
have a material adverse effect on the ability of Guarantor to perform its
obligations under this Guaranty.

 

3



--------------------------------------------------------------------------------

4. Guaranty Not Affected by Other Matters. The obligations, covenants,
agreements and duties of Guarantor under this Guaranty shall in no way be
discharged, affected or impaired by any of the following and any Landlord may at
any time and from time to time, with or without consideration, without prejudice
to any claim against Guarantor hereunder, without in any way changing, releasing
or discharging Guarantor from its liabilities and obligations hereunder and
without notice to or the consent of Guarantor, waive, release or consent to any
of the following:

4.1. the waiver of the performance or observance by any Obligor to any of the
agreements, covenants, terms or conditions contained in any Lease Document;

4.2. the extension, in whole or in part, of the time for payment by any Obligor
of any sums owing or payable under any Lease Document, or of any other sums or
obligations under or arising out of or on account of any Lease Document, or the
renewal or extension of any Lease Document;

4.3. any sublease of any or all of any Property by the applicable Tenant to any
other person;

4.4. any assumption by any person of any or all of any Obligor’s obligations
under, or any Obligor’s assignment of any or all of its interest in, the
applicable Lease Documents;

4.5. the waiver or release or modification or amendment (whether material or
otherwise) of any provision of any Lease Document;

 

4



--------------------------------------------------------------------------------

4.6. any failure, omission or delay on the part of Landlords to enforce, assert
or exercise any right, power or remedy conferred on or available to Landlords in
or by the Lease Documents, or any action on the part of Landlord granting
indulgence or extension in any form whatsoever;

4.7. the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or other similar proceeding affecting any
Obligor or Guarantor or any of their assets or any impairment, modification,
release or limitation of liability of Landlord, any Obligor or Guarantor or any
of their estates in bankruptcy or of any remedy for the enforcement of such
liability resulting from the operation of any present or future provision of the
U.S. Bankruptcy Code or other similar statute of any other state or nation or
from the decision of any court;

4.8. the release of any Obligor from the performance or observance of any of the
agreements, covenants, terms or conditions contained in the applicable Lease
Documents by operation of law;

4.9. the power or authority or lack thereof of any Obligor to execute,
acknowledge or deliver the applicable Lease Document;

4.10. the legality, validity or invalidity of any Lease Document;

4.11. the existence or non-existence of any Obligor as a legal entity or the
existence or non-existence of any corporate or other business relationship
between any Obligor and Guarantor;

4.12. any sale or assignment by a Landlord of this Guaranty and/or any Lease
Document (including any assignment by Landlord to any mortgagee);

4.13. any default by Guarantor under this Guaranty or any right of setoff,
counterclaim or defense (other than payment in full of the Monetary Obligations
in accordance with the terms of any Lease Document) that Guarantor may or might
have to its undertakings, liabilities and obligations hereunder, each and every
such defense being hereby waived by Guarantor; or

4.14. any other cause, whether similar or dissimilar to any of the foregoing,
that might constitute a legal or equitable discharge of Guarantor (whether or
not Guarantor shall have knowledge or notice thereof) other than payment in full
of the Monetary Obligations.

Without in any way limiting the generality of the foregoing, Guarantor
specifically agrees that if any Obligor’s obligations under the applicable Lease
Documents are modified or amended with the express written consent of the
applicable Landlord, this Guaranty shall extend to such obligations as so
amended or modified.

5. General Waivers. Guarantor hereby waives notice of (a) Landlords’ acceptance
of this Guaranty or its intention to act or its actions in reliance hereon;
(b) the present existence or future incurring of any Guaranteed Obligations or
any terms or amounts thereof or any change therein; (c) any default by any
Obligor or any surety or guarantor; (d) the obtaining of any guaranty or surety
agreement (in addition to this Guaranty and the Second Tier Guaranties); (e) the
obtaining of any pledge, assignment or other security for any Guaranteed
Obligations; (f) the release of any Obligor or any surety or guarantor; (g) the
release of any collateral; (h) any other demands or notices whatsoever with
respect to the Guaranteed Obligations or this Guaranty; (i) presentment, demand,
protest, nonpayment, intent to accelerate, and protest in relation to any
instrument or agreement evidencing any Guaranteed Obligations. Guarantor hereby
further waives (j) promptness and diligence; (k) all other notices, demands and
protests, and all other formalities of every kind, in connection with the
enforcement of any Lease Document or of the obligations of Guarantor hereunder,
the omission of, or delay in, which, but for the provisions of this Section 5,
might constitute grounds for relieving Guarantor of its obligations hereunder;
and (l) any requirement that Landlord protect, secure, perfect or insure any
lien or security interest or other encumbrance or any property subject thereto
or pursue or exhaust any right or take any action against or, with respect to,
any Obligor or any other person or entity or any collateral (including any
rights relating to marshalling of assets).

 

5



--------------------------------------------------------------------------------

6. Waiver of Defenses. Without limiting the provisions of Section 4, Guarantor
expressly waives any and all rights to defenses arising by reason of (a) if
applicable, any “one-action” or “anti-deficiency” law or any other law that may
prevent any Landlord from bringing any action, including a claim for deficiency
against Guarantor, before or after such Landlord’s commencement or completion of
any action against any Obligor; (b) ANY ELECTION OF REMEDIES BY ANY LANDLORD
(INCLUDING WITHOUT LIMITATION ANY TERMINATION OF ANY LEASE DOCUMENT) THAT
DESTROYS OR OTHERWISE ADVERSELY AFFECTS GUARANTOR’S SUBROGATION RIGHTS OR
GUARANTOR’S RIGHTS TO PROCEED AGAINST ANY OBLIGOR FOR REIMBURSEMENT; (c) any
disability or other defense of any Tenant, any Second Tier Guarantor or of any
other guarantor, or by reason of the cessation of any Obligor’s liability from
any cause whatsoever, other than full and final payment in legal tender of the
Guaranteed Obligations; (d) any right to claim discharge of the Guaranteed
Obligations on the basis of unjustified impairment of any collateral for the
Guaranteed Obligations; (e) any change in the corporate relationship between
Guarantor and any Obligor or any termination of such relationship; (f) any
irregularity, defect or unauthorized action by any Landlord, any Obligor or any
other guarantor or surety or any of their respective officers, directors or
other agents in executing and delivering any instrument or agreements relating
to the Guaranteed Obligations or in carrying out or attempting to carry out the
terms of any such agreements; (g) any receivership, insolvency, bankruptcy,
reorganization or similar proceeding by or against any Obligor, any Landlord or
any other surety or guarantor; (h) any setoff counterclaim, recoupment,
deduction, defense or other right that Guarantor may have against Landlord, any
Obligor or any other Person for any reason whatsoever whether related to the
Guaranteed Obligations or otherwise; (i) any assignment, endorsement or
transfer; in whole or in part, of the Guaranteed Obligations, whether made with
or without notice to or consent of Guarantor; (j) if the recovery from any
Obligor or any other guarantor becomes barred by any statute of limitations or
is otherwise prevented; or (k) any neglect, delay, omission, failure or refusal
of Landlord to take or prosecute any action for the collection of any of the
Guaranteed Obligations or to foreclose or take or prosecute any action in
connection with any lien or right of security (including perfection thereof)
existing or to exist in connection with, or as security for, any of the
Guaranteed Obligations, it being the intention hereof that Guarantor shall
remain liable as a principal on the Guaranteed Obligations notwithstanding any
act, omission or event that might, but for the provisions hereof, otherwise
operate as a legal or equitable discharge of Guarantor.

 

6



--------------------------------------------------------------------------------

7. Rejection of Lease Document. Guarantor agrees that, in the event of the
rejection or disaffirmance of a Lease Document by any Obligor or any Obligor’s
trustee in bankruptcy pursuant to any bankruptcy law or any other law affecting
creditors rights, Guarantor will, if the applicable Landlord so requests, assume
all obligations and liabilities of such Obligor under the applicable Lease
Document, to the same extent as if Guarantor was a party to such document and
there had been no such rejection or disaffirmance; and Guarantor will confirm
such assumption in writing at the request of such Landlord upon or after such
rejection or disaffirmance and such assumption will be without limitation upon
Guarantor’s obligations under this Guaranty. Guarantor, upon such assumption,
shall have all rights of the applicable Obligor under the applicable Lease
Document to the fullest extent permitted by law.

8. Events of Default. The following events, following the expiration of the
applicable cure periods, are sometimes referred to in this Guaranty as an “Event
of Default”:

8.1. If default shall be made in the payment of any sum required to be paid by
Guarantor under this Guaranty;

8.2. If default shall be made in the observance or performance of any of the
covenants in this Guaranty which Guarantor is required to observe and perform;

8.3. If an “Event of Default” (as defined therein) shall occur under any of the
Lease Documents;

8.4. If any representation or warranty made by Guarantor herein or in any
certificate, demand or request proves to be incorrect in any material respect
when made;

8.5. If Guarantor (i) admits in writing its inability to pay its debts generally
as they become due; (ii) files a petition in bankruptcy or a petition to take
advantage of any bankruptcy, reorganization or insolvency act; (iii) makes an
assignment for the benefit of its creditors; (iv) consents to the appointment of
a receiver for itself or for the whole or any substantial part of its property;
or (v) files a petition or answer seeking reorganization or arrangement under
the federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;

8.6. If any petition is filed by or against Guarantor under federal bankruptcy
laws, or any other proceeding is instituted by or against Guarantor seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for Guarantor and such proceeding is not
dismissed within ninety (90) days after institution thereof, or Guarantor or
shall take any action to authorize or effect any of the actions set forth above
in this Section 8.6;

 

7



--------------------------------------------------------------------------------

8.7. If a Change of Control in violation of Section 3(h) of this Guaranty shall
occur;

8.8. If, without Landlords’ prior written consent, Guarantor shall fail to
comply with Section 16 of this Guaranty;

8.9. If there is a consolidation, merger or transfer of all or substantially all
of the assets of Guarantor in violation of Section 3(i) of this Guaranty;

8.10. If there is a default or an event of default under any one or more
Guarantor Credit Agreements, to the extent such default or event of default
results in an acceleration under such Guarantor Credit Agreements aggregating
$25,000,000 or more of indebtedness; “Guarantor Credit Agreement” shall mean any
credit agreement, guaranty or similar agreement to which Guarantor is a party
and under which Guarantor has, at its inception or otherwise, any recourse
obligation or for which Guarantor provides credit enhancement or support;

8.11. If any receiver, trustee, custodian or other similar official shall be
appointed for Guarantor and any such appointment is not dismissed within ninety
(90) days after the date of such appointment and prior to the entry of a final,
unappealable order approving such appointment;

8.12. If Guarantor is liquidated or dissolved, or shall begin proceedings toward
such liquidation or dissolution; or

8.13. If Tenants under the Leases set forth in Exhibit A as “Grand Court Leases”
shall fail to maintain, as of the end of each fiscal quarter, a Portfolio
Coverage Ratio (as defined in the Grand Court Master Lease) of not less than
1.10 to 1.00 in breach of Section 8.2.8 of such Leases, subject to such Tenant’s
rights to cure such “Event of Default” as provided in Section 8.2.8 of such
Grant Court Master Lease.

Upon the occurrence of any such Event of Default, in addition to whatever rights
at law or equity it might have to enforce this Guaranty, Landlord shall, at its
sole option, have the right to declare an Event of Default under, and as defined
in, the Lease Documents, pursuant to the terms thereof.

9. Subordination. Guarantor agrees that any claim or claims or liens or security
interests it may now have or may in the future have against any Obligor are or
shall be subordinate to such Obligor’s obligations to the applicable Landlord
under the applicable Lease Document until such Obligor’s obligations under such
Lease Document have been fully and indefeasibly performed and any payments
thereunder are not subject to recovery by or on behalf of a trustee in
bankruptcy. Guarantor waives all rights of subrogation against any Obligor for
any amounts expended by Guarantor under this Guaranty until such Obligor’s
obligations under the applicable Lease Document have been fully performed and
any payments thereunder are not subject to recovery by or on behalf of a trustee
in bankruptcy.

10. Reimbursement of Landlord. If any Landlord incurs any (i) expenses in the
enforcement of this Guaranty or (ii) any costs payable to third parties in the
administration of this Guaranty, in each case including but not limited to
actual third party administrative costs, reasonable attorneys’ fees and
disbursements, whether or not legal action is instituted, Guarantor shall pay
the same immediately upon demand by such Landlord, which shall be accompanied by
evidence of such expenses.

 

8



--------------------------------------------------------------------------------

11. Waiver in Writing. None of the Landlords shall, by any act of omission or
commission, be deemed to waive any of its rights or remedies hereunder unless
such waiver be in writing and signed by such Landlord, and then only to the
extent specifically set forth therein; a waiver of one event shall not be
construed as continuing or as a bar to or waiver of such right or remedy on a
subsequent event.

12. Reporting. Guarantor shall deliver to each Landlord and to any lender or
purchaser designated by any Landlord the following information:

12.1. As soon as available, and in any event within thirty (30) days after the
end of each fiscal quarter (based on the fiscal year of Guarantor):

12.1.1. In hard copy and electronic format, and presented on a consolidated
basis, quarterly and year-to-date unaudited financial statements prepared for
such fiscal quarter with respect to Guarantor, including a balance sheet and
operating statement as of the end of such fiscal quarter, together with related
statements of income, members’ or partners’ capital and cash flows for such
fiscal quarter and for the portion of such fiscal year ending with such fiscal
quarter.

12.1.2. As of such quarter-end, all loss runs and material actuarial reports,
studies, reviews and analysis, if any, prepared by or on behalf of Guarantor and
each of its subsidiaries or their insurance actuaries, quarterly and otherwise,
concerning Guarantor’s and each of its subsidiaries’ reserves for expenses
relating to malpractice or professional liability and malpractice or
professional liability insurance.

12.2. As soon as available, and in any event within thirty (30) days after the
end of each fiscal quarter (based on the fiscal year of Guarantor):

12.2.1. In hard copy and electronic format, and presented on a consolidated
basis, (i) an Officer’s Certificate certifying that the items provided to
Landlord under Section 12.1.1 are true and correct and were prepared in
accordance with GAAP, applied on a consistent basis, subject to changes
resulting from audit and normal year-end audit adjustments; (ii) an Officer’s
Certificate certifying as of the date thereof whether, to the best of
Guarantor’s knowledge, there exists an event or circumstance that constitutes an
Event of Default or that, with the giving of notice or the passage of time, or
both, would constitute an Event of Default and if such Event of Default or
latent Event of Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy the same; and (iii) an
Officer’s Certificate certifying as of the date thereof a clear, reasonably
detailed explanation of the calculations of the Portfolio Coverage Ratio.
“Portfolio Coverage Ratio” shall mean the ratio of (A) the Cash Flow under all
of the Leases identified as “Grand Court Leases” on Exhibit A, for all of the
Facilities (as defined in the Grand Court Leases) for the applicable period; to
(B) Fixed Rent under all of the Grand Court Leases, and all other debt service
and lease payments relating to such Facilities for the applicable period
calculated on a trailing twelve (12) month basis.

 

9



--------------------------------------------------------------------------------

12.3. As soon as available, and in any event within ninety (90) days after the
end of each fiscal year of Guarantor, in hard copy and electronic format, and
presented on a consolidated basis, financial statements prepared for such year
with respect to Guarantor, including a balance sheet and operating statement as
of the end of such year, together with related statements of income and members’
or partners’ capital for such fiscal year, audited by a “Big Four” accounting
firm or a nationally recognized, independent certified public accounting firm
reasonably satisfactory to Landlords, whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP, applied on
a consolidated basis, and such opinion shall be an unqualified opinion and have
no explanatory language, whether in the body of the opinion or in the footnotes,
regarding the Guarantor’s ability to continue as a going concern. Together with
Guarantor’s annual financial statements, Guarantor shall furnish to Landlords an
Officer’s Certificate certifying as of the date thereof whether, to the best of
Guarantor’s knowledge, there exists an event or circumstance that constitutes an
Event of Default or that, with the giving of notice or the passage of time, or
both, would constitute an Event of Default by Guarantor under this Guaranty, and
if such Event of Default or latent Event of Default exists, the nature thereof
the period of time it has existed and the action then being taken to remedy the
same.

12.4. Guarantor shall provide to Landlords any notices or reports Guarantor is
required to provide to either or both of the lender or the agent pursuant to the
Bank of America Credit Agreement (defined below) at the same time as such
reporting is required to be made pursuant to the Bank of America Credit
Agreement.

12.5. As soon as available, copies of any notices of defaults (and notices of
any event or circumstance that with the giving of notice, the passage of time,
or both, would become a material default) relating to any credit agreements of
Landlord and any material credit agreement or lease of Guarantor or any Obligor.

13. Immediate Jeopardy Reporting. Guarantor shall transmit to each Landlord,
within five (5) Business Days after receipt thereof (or immediately with respect
to any correspondence related to an “immediate jeopardy” event), any material
communication affecting one or more of the Properties, Obligors, Guarantor,
Property Manager, any Affiliate of any Obligor or Guarantor, this Guaranty and
the Lease Documents. Guarantor shall promptly respond to inquiries with respect
to such information. Guarantor shall notify Landlords in writing promptly after
Guarantor obtains knowledge of any potential, threatened or existing litigation
or proceeding, which could have a material adverse effect on any Obligor,
Guarantor, any Affiliate of any Tenant, Guarantor, Property Manager, or any
Property, against, or investigation of, any Obligor, Guarantor, any Affiliate of
any Tenant, Guarantor, Property Manager or any Property that may affect the
right to operate one or more of the Properties, or Landlords’ title to any
Property.

14. Public Company Reporting. Guarantor shall deliver, as soon as reasonably
available, to Landlord in accordance with Section 18 copies of any Forms 10K,
10Q and 8K, and any other annual, quarterly, monthly or other reports, copies of
all registration statements and any other public information that Guarantor or
Affiliate of Guarantor files with the SEC or any other Governmental Authority
promptly upon the furnishing thereof to the shareholders of Guarantor or
Affiliate of Guarantor, copies of all statements, reports, notices and proxy
statements so furnished.

 

10



--------------------------------------------------------------------------------

15. Discussion of Financial Matters. On a quarterly basis, Guarantor shall
permit, and upon request by any Landlord, shall make appropriate arrangements
for and cause, such Landlord and/or such Landlord’s representatives to discuss
the affairs, operations, finances and accounts of each Obligor, Guarantor and
Property Manager with, and be advised as to the same by, corporate officers of
Guarantor as such Landlord may reasonably request, all as such Landlord may deem
appropriate for the purpose of verifying any report(s) delivered by Guarantor to
such Landlord under this Guaranty or any Lease Document or for otherwise
ascertaining compliance with this Guaranty by Guarantor, or with the Lease
Documents by the Obligors or the business, operational or financial condition of
such Obligors, Guarantor and/or their respective Affiliates and/or any of the
Properties. Without limitation of the foregoing, from time to time promptly
following receipt of written notice from any Landlord to Guarantor (and in any
event within five (5) Business Days of such receipt), Guarantor shall permit,
and shall make appropriate arrangements for and cause, such Landlord and/or such
Landlord’s representatives to discuss the business, operational and financial
condition of specific Property(ies) designated by such Landlord with, and be
advised as to the same by, appropriate personnel of Guarantor, Obligors and
Property Manager having operational and accounting responsibilities for the
Property(ies) so specified by such Landlord and to review, and make abstracts
from and copies of, the books, accounts and records of Guarantor, Obligors
and/or their respective Affiliates relative to any such Property(ies), and,
unless an Event of Default has occurred and is continuing, conducted at such
Landlord’s sole cost and expense (but only as to cost and expense of such
Landlord), in each case provided, and on the condition, that any such
discussions or reviews, abstracting or copying shall not materially interfere
with Guarantor’s business operations relative to any affected Property(ies).
Unless otherwise agreed in writing by any Landlord and Guarantor, all of the
discussions, reviews, abstracting and copying referenced in this Section 15
shall occur during normal business hours.

16. Net Worth Requirement. Guarantor shall maintain as of the last day of each
calendar quarter a Net Worth of not less than $275,000,000; provided that, the
failure to maintain such Net Worth shall not constitute an Event of Default if
(1) Guarantor’s Net Worth at all times remains at least $100,000,000 and
(2) Guarantor has paid to Landlord any required Net Worth Deposits in accordance
with the terms hereof. All determinations of Net Worth in this Section 16 shall
be made based on the Net Worth Report (as defined below). If the Guarantor’s Net
Worth is ever below $275,000,000 (as reflected on any Net Worth Report), then
Guarantor shall be required to deposit (such deposit, the “Net Worth Deposit”)
with Landlord, within five (5) Business Days following the determination
thereof, an amount (the “Required Net Worth Deposit Amount”) equal to (i) the
product of (x) the monthly amount of Fixed Rent then due under the Grand Court
Leases, plus the monthly Base Rent (as defined in the Leases other than the
Grand Court Leases) then due under the Leases other than the Grand Court Leases
(collectively, the “Lease Rent”) and (y) the applicable number of months (the
“Rent Multiplier”) set forth in the chart below that corresponds to such Net
Worth of Guarantor:

 

Net Worth ($):

   Number of Months:

If less than 275,000,000, but equal to or greater than 250,000,000

   3.0

If less than 250,000,000, but equal to or greater than 200,000,000

   6.0

If less than 200,000,000, but equal to or greater than 150,000,000

   9.0

If less than 150,000,000, but equal to or greater than 100,000,000

   12.0

 

11



--------------------------------------------------------------------------------

Upon each January 1st and upon any increase in the Rent Multiplier, Guarantor
shall deposit with Landlord and additional portion of the Net Worth Deposit
equal to the (a) the Required Net Worth Deposit Amount, minus (b) the amount of
any unrefunded Net Worth Deposit deposited with Landlord by Guarantor. The Net
Worth Deposit shall be the property of Landlord and may be commingled with any
other funds of Landlord. Any interest on the Net Worth Deposit shall be retained
by Landlord and Guarantor shall no rights with respect to any such interest. The
Net Worth Deposit shall secure payment and performance of the Guaranteed
Obligations and, upon the occurrence of any Event of Default, Landlord may apply
the Net Worth Deposit to the Guaranteed Obligations in such order and manner as
it may determine in its sole discretion and any such application shall reduce
the amount of the Net Worth Deposit. Notwithstanding anything to the contrary
herein, it shall be an Event of Default if the Guarantor shall fail to maintain
for each calendar quarter a Net Worth of at least $100,000,000. Provided that no
Event of Default or Material Adverse Change has occurred hereunder or under any
of the Lease Documents, if Guarantor’s Net Worth increases such that for two
consecutive quarters the Net Worth Deposit, exclusive of interest, held by
Landlord exceeds the Required Net Worth Deposit Amount (as evidenced by the Net
Worth Report), then within five (5) Business Days following such determination
and notice thereof from Guarantor, Landlord shall refund such excess portion to
Guarantor, such excess portion shall be equal to (x) the Net Worth Deposit held
by Landlord, minus (y) (i) the Rent Multiplier applicable to the lowest Net
Worth of Guarantor during such two quarter period, multiplied by (ii) the Lease
Rent on the date of such determination. No later than 93 days after the full,
final and indefeasible performance and satisfaction of all of the Guaranteed
Obligations, an amount equal to any remaining Net Worth Deposit shall be
refunded to Guarantor.

“Net Worth” shall mean, at any date, an amount equal to, as determined in
accordance with GAAP, (x) the consolidated assets of Guarantor at such date
minus (y) (i) the total consolidated liabilities of Guarantor at such date, and
(ii) the total consolidated intangible assets shown at such date on the
Guarantor’s GAAP balance sheet. As soon as available, and in any event within 40
days after the end of each calendar quarter (including the last quarter of the
year), Guarantor shall deliver to each Landlord, in hard copy and electronic
format, an Officer’s Certificate (the “Net Worth Report”) accurately and
truthfully certifying (i) the Net Worth of Guarantor; (ii) the calculations on
which such determination was made; and (iii) supporting documentation
demonstrating the accuracy of the calculations on which such determination was
made. If Guarantor fails to timely provide such Officer’s Certificate or if such
certificate is not accurate or truthful in any respect, the Net Worth Report
shall be deemed to have been delivered reporting a Net Worth of $0.

 

12



--------------------------------------------------------------------------------

“Material Adverse Change” shall mean any event or change in condition that
(a) has, or is reasonably expected to have, a material adverse effect on the
business, assets, properties, operations or financial condition of Guarantor or
any Tenant or (b) materially impairs, or is reasonably expected to impair, the
ability of Guarantor or any Tenant to perform its material obligations under any
Lease Document; provided, however, that any event or change in condition will be
deemed to have been a “Material Adverse Change” if such event or change in
condition when taken together with all other events and conditions occurring or
in existence at such time (including all other events and conditions which, but
for the fact that a representation, warranty or covenant is subject to a
materiality exception, would cause such representation or warranty contained
herein to be untrue or such covenant to be breached) would result in a “Material
Adverse Change”, even though, individually, such event or change in condition
would not do so.

For example, and not in limitation of the other provisions of this Section 16,
if the Net Worth Report for March 31, 2009 reports a Net Worth of $150,000,000,
the Net Worth Report for June 30, 2009 reports a Net Worth of $200,000,000, the
Net Worth Report for September 30, 2009 reports a Net Worth of $150,000,000 and
the Net Worth Report for December 31, 2009 reports a Net Worth of $200,000,000,
then following the Net Worth Report for March 31, 2009, Guarantor would be
required to post a Net Worth Deposit of 9.0 months of Lease Rent, which would
stay in place even after the Net Worth Report for December 31, 2009. If the
March 31, 2010 Net Worth Report reports a Net Worth of $275,000,000, then
assuming the other conditions for the return of the Net Worth Deposit are met,
Guarantor would be entitled to a refund of that unapplied portion of the Net
Worth Deposit in excess of 6.0 months of Lease Rent held by Landlord (6.0 being
the Rent Multiplier corresponding to the December 31, 2009 Net Worth Report).

17. Restrictive Covenants. Guarantor and its Affiliates (excluding, however,
Fortress Investments Group, LLC and Capital Z Financial Services Fund, LLC, and
Affiliates of either of them (other than Guarantor and its direct or indirect
subsidiaries)) shall be subject to the restrictive covenants and conditions
contained in Exhibit D attached to the Grand Court Leases, subject to the
limitations contained in Exhibit D attached to the Grand Court Leases. Upon the
occurrence of any Change of Control, whether or not consented to by Landlords,
Guarantor shall, if reasonably required by any Landlord, cause the person or
entity, as determined by such Landlord, to execute a guaranty of all of Lease
Documents for the benefit of such Landlord in the form of this Guaranty.

 

13



--------------------------------------------------------------------------------

18. Notice. All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and delivered by hand, in which
case such notice shall be deemed received upon delivery, by reputable nationally
recognized overnight courier service, in which case such notice shall be deemed
received the next Business Day, or by confirmed facsimile, in which case such
notice shall be deemed received the same day, addressed to the respective
parties, as follows:

To Guarantor:

Brookdale Senior Living, Inc.

111 Westwood Place, Suite 200

Brentwood, TN 37027

Attention: Andy Smith

Facsimile: (615) 564-8033

With a copy to:

Brookdale Senior Living, Inc.

6737 W. Washington Street, Suite 2300

Milwaukee, WI 53214

Attention: Kristin Ferge

Facsimile: (414) 918-5050

To Landlord:

Ventas Realty Limited Partnership

c/o Ventas, Inc.

111 South Wacker Drive

Suite 4800

Chicago, IL 60606

Attention: Asset Manager

Facsimile: (312) 596-3850

With a copy to:

Ventas, Inc.

10350 Ormsby Park Place

Suite 300

Louisville, KY 40223

Attention: General Counsel

Facsimile: (502) 357-9001

or to such other address as the parties hereto may hereunder designate in
writing.

19. Termination and Reinstatement. The obligations of Guarantor under this
Guaranty shall automatically terminate after each Landlord has received, and not
been required to disgorge any part of, indefeasible payment of all Monetary
Obligations and all other sums due and owing under this Guaranty. If payment is
made by any Obligor or Guarantor, or by any third party, on the Monetary
Obligations and thereafter any Landlord is forced to remit, rescind or restore
the amount of that payment under any federal or state bankruptcy law or law for
the relief of debtors or for any other reason, (a) this Guaranty shall be
automatically reinstated to the extent of such amounts; (b) the amount of such
payment shall be considered to have been unpaid at all times for the purposes of
enforcement of this Guaranty; and (c) the obligations of Obligor guaranteed
herein shall be automatically reinstated to the extent of such payment.

 

14



--------------------------------------------------------------------------------

20. Mortgages of Properties. If any Landlord proposes to grant a mortgage on or
refinance any mortgage of any Property, Guarantor agrees to cooperate in the
process, and cause its Affiliates (including Tenant) to cooperate in such
process, and shall permit such Landlord and the proposed mortgagee, at such
Landlord’s expense, to meet with officers of Guarantor at Guarantor’s offices
and to discuss the Guarantor’s business and finances and to meet with, and
discuss the operations at the Property(ies) with, the employees of the Guarantor
and/or its Affiliates in charge of operations. Guarantor’s and such Affiliates’
cooperation shall include agreeing to be bound by and comply with such terms as
are requested by the mortgage lender or its servicer, provided that the terms
are usual and customary for the same or similar financing transactions for that
or similar mortgage lenders or agencies. Guarantor agrees that, at a minimum,
terms similar to those that were part of the transactions relating to that
certain Multifamily Mortgage, Assignment of Rents and Security Agreement (New
Jersey), dated as of December 11, 2007, between Brookdale Living Communities of
New Jersey, LLC and MMA Mortgage Investment Corporation (the “Brendenwood
Financing”) shall be deemed to be usual and customary. On request of such
Landlord, Guarantor agrees to provide any such prospective mortgagee the
information to which Landlord is entitled hereunder, provided that if any such
information is not publicly available, such nonpublic information shall be made
available only on a confidential basis.

21. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Illinois, other than its doctrine
regarding conflicts of laws. Guarantor irrevocably submits to the personal
jurisdiction of any federal or state court sitting in the State of Illinois with
respect to any matter arising under this Guaranty. Guarantor consents to
jurisdiction of the courts of the State of Illinois and of the Federal courts
sitting in the State of Illinois, and consents to venue in the State of
Illinois, and Guarantor waives any right to stay, remove, or otherwise directly
or indirectly interfere with such action based on such jurisdiction.

22. Miscellaneous. This Guaranty may not be modified or amended except by a
written agreement duly executed by Guarantor and Landlords and any Landlord’s
mortgagee of any Property from time to time, if any; provided, however, that
Landlords may, in their sole discretion, elect to waive any Event of Default,
prospective or otherwise, by giving written notice to Guarantor, which notice
shall be revocable at any time at Landlord’s option. This Guaranty shall be
binding upon Guarantor and shall inure to the benefit of each Landlord and its
successors and assigns as permitted hereunder, including, without limitation,
any mortgagee of any Landlord’s interest in any Property. In the event any one
or more of the provisions contained in this Guaranty shall for any reason be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Guaranty, but this Guaranty shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. As used herein, the
terms “Tenant” and “Tenants” both include any successors and assigns with
respect to the Leases. As used herein, the term “Second Tier Guarantor” includes
its successors and assigns with respect to the applicable Second Tier Guaranty.

 

15



--------------------------------------------------------------------------------

23. Landlord Transfer of Properties. To the extent any Landlord may assign its
interest in the Leases pursuant to the terms thereof, the rights of such
Landlord under this Guaranty may be assigned in whole or in part by such
Landlord, its successors and assigns, whether directly or by way of a grant of a
security interest herein, without the consent of Guarantor.

24. Certificate of Confirmation. Within ten (10) days after request by any
Landlord, Guarantor shall deliver a certificate confirming that this Guaranty is
in full force and effect and unamended (or, if amended, specifying such
amendment), and whether, to the actual knowledge of Guarantor, any default
exists under any Lease or under this Guaranty.

25. Underlying Lease Obligations in Full Force and Effect. Guarantor represents,
warrants and agrees that: (i) the Lease Documents are valid, binding and in full
force and effect; (ii) Obligor has no defenses, counterclaims, liens or claim of
offset or credit under any of the Lease Documents or against rents, or any other
claims against any Landlord, including with respect to the condition of any
Property or the surrounding area; (iii) no Obligor is the subject of any
bankruptcy, insolvency or similar proceeding in any federal, state or other
court or jurisdiction; (iv) no Obligor has subleased any material portion of the
Property or assigned any of its rights under any Lease Document; and (v) each
party that is a signatory to any of the Lease Documents has performed all of its
duties and obligations thereunder and under any and all instruments or
agreements executed or delivered in connection therewith.

26. Cross Default. It shall be an Event of Default if: (i) there occurs any
default, beyond the expiration of any applicable grace or cure periods, by any
obligor under the primary credit facility under which Guarantor or any
subsidiaries of Guarantor have obligations (as defined in 6th Amendment to Grand
Court Guaranty) which, as of the date of this Guaranty is that certain Amended
and Restated Credit Agreement (the “Bank of America Credit Agreement”), dated as
of November 15, 2006, among Brookdale Senior Living Inc. and the several lenders
from time to time parties thereto, amended in 2008 to name Bank of America as
the administrative agent (Guarantor warrants as of the Effective Date that,
except as disclosed in Guarantor’s public filings, such primary facility will be
the only material credit facility under which Guarantor and its subsidiaries
have obligations), all amendments thereto, restatements thereof, replacements
thereof (partial or total), refinancings thereof (partial or total) and/or
substitutions therefore; (ii) Guarantor or any Subsidiary (including the
Tenants) is in default, beyond the expiration of any applicable grace or cure
periods, under or breaches (w) any Tax Matters Agreement (as defined in the
Grand Court Master Lease), (x) any Stock Purchase Agreement (as defined in the
Grand Court Master Lease), (y) any Agreement Regarding Leases, (z) any Lease
Document, as the foregoing (w) through (z) may be amended, extended, replaced or
restated, that in the aggregate result in obligations of $2,000,000 or more
becoming due and payable; or (iii) (a) Guarantor is in default under or breaches
any other any contracts or other agreements (including guarantees and
indemnities) that in the aggregate result in obligations of Guarantor of
$10,000,000 or more becoming due and payable, and (b) the obligees with respect
thereto have taken actions to enforce (including initiating or commencing any
action to enforce any remedies or to collect any amounts owing, but provided
that “actions to enforce” shall be deemed to exclude sending a default notice or
notice of acceleration without any other action being taken) such obligations of
Guarantor. Guarantor shall notify the Landlords within five Business Days of any
of the events described in the preceding sentence.

 

16



--------------------------------------------------------------------------------

27. Changes to Properties and Leases. Guarantor hereby acknowledges and agrees
that Landlord or its Affiliates may, from time to time, without consent of, or
notice to, Guarantor upon executing additional documents with Affiliates of
Guarantor or modifying the then-existing Lease Documents, add, remove or amend
the properties, landlords, tenants and/or the Lease Documents contained on
Exhibit A attached hereto, and this Guaranty shall automatically and with no
further action be amended to include the properties, landlords, tenants or the
Lease Documents as so added, removed or amended. Guarantor agrees, upon receipt
of request from any Landlord, to execute such further amendments, confirmations
or other documents reasonably required by such Landlord to evidence the
provisions of this Section 27.

28. Replacement of Guarantor Officers. Guarantor must provide prompt written
notice to each Landlord of the replacement of any of the Chairman, the Chief
Executive Officer, the Co-President, the Chief Operating Officer and the Chief
Financial Officer and, upon request of any Landlord, arrange a meeting with such
officers of Guarantor as such Landlord shall request. No failure of Guarantor
under this Section 28 shall constitute a default or Event of Default under this
Guaranty.

29. New Leases. The term “Lease” as used in this Section 29 shall not include
(i) the Grand Court Master Lease or derivatives thereof, with respect to which
the terms of Sections 39 and 40 shall continue to govern the separation and
recombination of such Grand Court Master Lease or (ii) the Leases governing
those properties known as Grand Court Kansas City and Grand Court Farmington
Hills. Each Landlord shall have the right, at any time and from time to time
during the effectiveness of any given Lease (such Lease, the “Original Lease”),
by written notice to Guarantor, to require the Guarantor to cause the Tenants
(referred to in this Section 29 in the plural even though there may be only a
single Tenant) under the Original Lease to execute an amendment to such Lease
whereby one or more Properties (individually, a “Transferred Property” or
collectively, “Transferred Properties”) are separated and removed from such
Lease, and simultaneously to execute a substitute lease or leases (the “New
Lease”) with respect to such Transferred Property(ies), subject to the terms and
provisions of this Section 29; provided that such New Lease may not include
Properties that were not governed by the Original Lease (including successors
to, and predecessors of, the Original Lease). For purposes of this Section 29,
the Leases identified on Exhibit A as the “Alterra Leases” shall be treated as a
single Original Lease, such that, for example, the Transferred Properties from
each Alterra Lease could be subject to a single New Lease. Guarantor shall also
cause the affiliates of the Tenants of the Original Lease to execute and enter
into such other agreements and instruments as are contemplated by this
Section 29.

29.1. New Lease. The New Lease shall be effective as of the date specified in
Section 29.5 below (the “Property Transfer Date”), and shall be in the same form
and substance as the Original Lease, but with conforming changes to reflect a
different set of Properties. Such conforming changes shall include, for example,
the following changes to the Original Lease:

29.1.1. Fixed Rent. The initial “Fixed Rent” (including Base Rent or other
comparable term) for such Transferred Property shall be an amount equal to the
allocated rent for such Transferred Property in effect under the Original Lease
immediately prior to the Property Transfer Date. Any rental escalations required
under the Original Lease shall be made for each Transferred Property under the
New Lease on the same date and in the same manner as is required under the
Original Lease, in the full amount required as if such Transferred Property had
been under the New Lease for a full year, notwithstanding that the period from
the Property Transfer Date to the rent escalation date for each Transferred
Property may be less than one full year.

 

17



--------------------------------------------------------------------------------

29.1.2. Other Value. Any terms, definitions or amounts or provisions linked
under the Original Lease to the value of the Transferred Properties, rent
(“Allocated Rent”) allocable to the Transferred Properties, or that allocates
rent among the Transferred Properties, shall be incorporated into the New Lease
with any necessary adjustments to reflect that the New Lease includes only the
Transferred Properties.

29.1.3. Liabilities and Obligations. The New Lease shall provide that each
Tenant under the New Lease shall be responsible for the payment, performance and
satisfaction of all duties, obligations and liabilities arising under the
Original Lease, insofar as they relate to the Transferred Premises, that were
not paid, performed and satisfied in full prior to the commencement date of the
New Lease (and the Tenants under the Original Lease shall also be responsible
for the payment, performance and satisfaction of the aforesaid duties,
obligations and liabilities not paid, performed and satisfied in full prior to
the commencement date of such New Lease), and shall further provide that the
Tenants under the Original Lease shall not be responsible under the Original
Lease for the payment, performance or satisfaction of any duties, obligations
and liabilities of the Tenants under the New Lease arising after the Property
Transfer Date.

29.1.4. Modification of Certain Provisions. At the election of Landlord, any or
all provisions pertaining to the REIT status of Ventas, Inc. or other entity in
Landlord’s organizational structure shall not be included in the New Lease. In
addition, Landlord may delete and eliminate from such New Lease such provisions
from the Original Lease as it reasonably determines to be required, and make
such other conforming changes, based on the later date of the New Lease
(including changed circumstances such as a different ownership structure),
provided such deletions, eliminations and conforming changes do not materially
alter the terms under which the Tenant leases the Transferred Property as set
forth in the Original Lease immediately prior to the Property Transfer Date.

29.1.5. Security Deposit; Escrow Deposits. The New Lease shall contemplate
security deposits and escrow deposits in the same manner or fashion as
contemplated by the Original Lease, and such security deposits and escrows shall
continue to secure all of the obligations that security deposits and escrows
secure under the Original Lease to the extent permitted by any applicable
lender. Any cash deposit requirements shall initially be funded by Landlord, on
a proportional basis, from the security deposit and the escrow accounts held by
Landlord under the Original Lease. Alternatively, if security deposits under the
Original Lease were in the form of letters of credit, then Tenants shall cause
new letters of credit to be issued for any deposits required under the New Lease
by delivering a letter of credit to Landlord and Landlord and Tenant shall
cooperate to enable Tenants to substitute new letters of credit in amounts
reduced by the amount of the corresponding letters of credit under the New
Lease.

 

18



--------------------------------------------------------------------------------

29.1.6. Recombination. The New Lease will include provisions to allow for
recombination of the Original Lease with the New Lease at Landlord’s discretion
provided such recombination shall (i) not involve the combination of the New
Lease with leases other than the Original Lease (including its predecessors and
successors) or (ii) result in the combination of any properties other than those
at any time subject to the Original Lease (including its predecessors and
successors) and such recombination shall be further subject to the following:

29.1.6.1. The recombination of the New Lease and the Original Lease (whether
documented as an amendment to the Original Lease or as an amended and restated
lease, the “Recombined Lease”) shall (i) be in the same form and substance as
the Original Lease, but with conforming changes to reflect the Properties (the
“Recombined Properties”) subject thereto, (ii) combine all of the Fixed Rents
payable with respect to the Recombined Properties (with any rental escalations
to occur on the same dates and in the same manner as required under the New
Lease and the Original Lease), (iii) incorporate any terms, definitions, or
amounts or provisions linked to the value of the Recombined Properties or
Allocated Rent or that allocates rent among the Recombined Properties and/or any
other properties, (iv) reflect revisions consistent with Section 29.1.4,
(v) require the Landlord and the Tenant to allocate security deposits and obtain
letters of credit (or substitutions thereof) consistent with Section 29.1.5 and
(vi) such other provisions as are consistent with Sections 39.2.5 through 39.5
of the Grand Court Lease.

29.1.7. Limitation on Impact. As used herein, the term “Impacted Leases” shall
mean, collectively, (a) any New Lease, (b) any Original Lease or any amendment
to (or amendment or restatement of) the Original Lease, (c) any Recombined
Lease, (d) any amendment or reinstatement of any leases which remain in effect
with respect to other properties after the Transferred Properties or any portion
thereof become Recombined Properties and (e) any documents or instruments
related to or delivered in connection with the documents referenced in (a)–(d),
including without limitation any ARLs. The terms and provisions of the Impacted
Leases pursuant to this Section 29 shall not result in (i) any material adverse
effect on the rights or benefits of the Tenants and Tenant affiliated parties
under the Impacted Leases, (ii) any material increase in any burdens or
obligations imposed on the Tenants and the Tenant affiliated parties under the
Impacted Leases, (iii) any change in any economic terms, including financial or
other covenants (including their application and measurement) relating to the
performance of any of the properties subject to the Impacted Leases, taken as a
whole, or (iv) any reduction or elimination of any rights granted to the Tenants
and Tenant affiliated parties under the Impacted Leases, with respect to any
proposed financing, including without limitation rights to a subordination,
nondisturbance and attornment agreement, if any. For avoidance of doubt, the
parties specifically acknowledge and agree that in connection with any proposed
New Lease or proposed Recombined Lease, the factors set forth in the immediately
preceding sentence shall be considered and applied not only to the proposed New
Lease and the proposed Transferred Properties and the proposed Recombined Lease
and the proposed Recombined Properties but also the (i) Original Lease and any
properties remaining subject thereto following execution of a proposed New Lease
and (ii) the New Lease and any remaining properties subject thereto following
execution of a proposed Recombined Lease.

 

19



--------------------------------------------------------------------------------

29.2. Amending Original Lease. Upon execution of such New Lease, and effective
as of the Property Transfer Date, the Original Lease shall be amended or amended
and restated as follows: (i) the Transferred Property shall be excluded from the
premises; (ii) Fixed Rent under the Original Lease shall be reduced by the
Allocated Rent allocable to the Transferred Property; (iii) the Allocated Rent
shall be removed and such other conforming changes linked to the value of the
Transferred Property shall be included; such other conforming changes as are
reasonably required by Landlord to reflect that Transferred Property is no
longer being leased pursuant to the Original Lease shall be included; and
(iv) to add provisions substantially similar to those set forth in Sections
29.1.6 and 29.1.7. Such amendments shall be reflected in a formal amendment to,
or amendment and restatement of, the Original Lease, which shall be promptly
executed by the Landlord and Tenants following or concurrent with entry into the
New Lease.

29.3. Guaranties. Any guarantor, including the Guarantor hereunder, of
obligations of Tenants and their affiliates’ under the Original Lease and
related agreements (including agreements regarding leases) shall guaranty
obligations of the Tenant and its affiliates under the New Lease and related
agreements (including agreements regarding leases) pursuant to a guaranty or
guaranties in the same form and substance as the guaranties relating to the
Original Lease and related agreements (or, at Landlord’s election, pursuant to
ratifications or amendments to existing guaranties), with such other conforming
changes as are reasonably required by Landlord to reflect that the Transferred
Property is no longer being leased pursuant to the Original Lease.

29.4. Agreements Regarding Leases. Any other agreements regarding leases (each
an “ARL”) relating to the Original Lease shall be amended as Landlord elects to
either (i) add the New Lease and refer to the Original Lease as amended as
contemplated in Section 29.2, or (ii) remove from its purview the Transferred
Property. If Landlord elects (ii), then Landlord may further elect that the
provisions of the ARL shall either (a) be incorporated into the New Lease or
(b) a new ARL may be entered into that has provisions substantially similar to
the ARL, but relates to a different group of properties that includes the
Transferred Property. In each case the ARL amendment and new ARL shall be in
form and substance substantially similar to the existing ARL, but with such
conforming changes as Landlord may reasonably require (subject to
Section 29.1.7) so that the changes in structure of the agreements relating to
the Lease and Original Lease, in the aggregate, produce a result as close as
practicable to that which existed under the existing ARL. Guarantor shall cause
any of its affiliates that are parties to any such ARLs to execute and enter
into any such amendments.

29.5. Effective Date: Meaning of Tenants. Any New Lease, amendment to (or
amendment and restatement of) the Original Lease and any other document
effectuating the transactions contemplated by this Section 29 shall be effective
on the date when fully executed and delivered by the parties thereto. Landlord
shall, and Guarantor shall cause Tenants and their Affiliates to, use reasonable
and diligent efforts to complete, execute and deliver all of the foregoing
documents within 14 days following the notice given pursuant to the first
paragraph of this Section 29. As used in this Section 29, the “Tenants” under
any Impacted Lease shall mean and refer to (i) the Tenants as set forth on
Exhibit A so long as they are tenants under Impacted Leases, together with
(ii) any affiliates thereof that may from time to time be tenants under any
Impacted Lease.

 

20



--------------------------------------------------------------------------------

29.6. Other Undertakings. Guarantor shall, and shall cause Tenant and its other
affiliates as necessary to, take such actions and execute and deliver such
documents, including without limitation, the New Lease, amendment to (or
amendment and restatement of) the Original Lease, new or amended memorandum(s)
of lease, guaranties, confirmations, ratifications and agreements regarding
leases, amendments to ARLs, and any other documents and instruments as are
reasonably necessary and appropriate to effectuate fully the provisions and
intent of this Section 29, and Landlord shall execute and deliver such new or
amended memorandum(s) of lease, other documents and instruments as are
reasonably necessary and appropriate to effectuate fully the provisions and
intent of this Section 29.

29.7. Costs. Landlord shall reimburse Tenants for their reasonable out-of-pocket
costs paid to comply with the review, execution and delivery of the
documentation required by this Section 29 and which obligation shall be recited
in all New Leases and Recombined Leases.

[SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and its
corporate seals to be hereunto affixed and attested by its officers thereunto
duly authorized.

 

BROOKDALE SENIOR LIVING INC., a Delaware corporation By:  

/S/ Eric W. Hoaglund

  Name:   Eric W. Hoaglund   Title:   Vice President and Assistant Secretary

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

ALTERRA LEASES:

 

Properties

  

Landlord

  

Tenant

  

Lease Agreement

1. Sterling House of Mesa, 6060 East Arbor Avenue, Mesa, AZ 85206

 

2. Clare Bridge of Ore Valley, 10175 North Oracle Road, Ore Valley, AZ 85737

 

3. Sterling House of Peoria, 8989 West Greenbriar Drive, Peoria, AZ 85382

 

4. Clare Bridge of Tempe, 1610 East Guadalupe Road, Tempe, AZ 85283

 

5. Sterling House on East Speedway, 8468 East Speedway Boulevard, Tucson, AZ
85710

 

6. Wynwood of Colorado Springs, 2780 Vickers Drive, Colorado Springs, CO 80918

 

7. Wynwood of Pueblo, 4723 Surfwood Lane, Pueblo, CO 81005

 

8. Sterling House of Pensacola, 8700 University Parkway, Pensacola, FL 32514

 

9. Clare Bridge of Tallahassee, 1980 Centre Pointe Boulevard, Tallahassee, FL
32308

 

10. Clare Bridge of West Melbourne, 7199 Greenboro Drive, West Melbourne, FL
32904

 

11. Sterling House of Winter Haven, 6110 Cypress Gardens Boulevard, Winter
Haven, FL 33884

 

12. Clare Bridge Cottage of Winter Haven, 6120 Cypress Gardens Boulevard, Winter
Haven, FL 33884

 

13. Wynwood at Twin Falls, 1367 Locust Street North, Twin Falls, ID 83301

 

14. Sterling House of Evansville, 6521 Greendale Drive, Evansville, IN 47711

 

15. Sterling House of Marion, 2452 West Kem Road, Marion, IN 49652

 

16. Sterling House of Portage, 3444 Swanson Road, Portage, IN 46368

 

17. Sterling House of Richmond, 3700 South A Street, Richmond, IN 47374

 

18. Clare Bridge of Leawood, 12724 State Line Road, Leawood, KS 62209

 

19. Clare Bridge Cottage of Topeka, 5800 SW Drury Lane, Topeka, KS 66604

 

20. Sterling House of Blaine, 1005 Paul Parkway NE, Blaine, MN 55434

 

21. Clare Bridge of Eden Prairie, 7513 Mitchell Road, Eden Prairie, MN 55344

 

22. Sterling House of Inver Grove Heights, 5891 Carmen Avenue, Inver Grove
Heights, MN 55076

 

23. Clare Bridge of North Oaks, 300 Village Center Drive, North Oaks, MN 55127

 

24. Clare Bridge of Plymouth, 15855 22nd Avenue North, Plymouth, MN 55447

 

25. Clare Bridge of Winston-Salem, 275 South Peace Haven Road, Winston-Salem, NC
27104

 

26. Villas of Sherman Brook, 99 Brookside Drive, Clinton, NY 13323

 

27. Villas of Summerfield, 100 Summerfield Village Lane, Syracuse, NY 13215

 

28. Sterling House of Alliance, 1277 South Sawburg Road, Alliance, OH 44601

 

29. Clare Bridge Cottage of Austintown, 1420 South Canfield Niles Road,
Austintown, OH 44515

 

30. Sterling House of Beaver Creek, 3839 Indian Ripple Road, Beaver Creek, OH
45440

 

31. Sterling House of Westerville, 6377 Cooper Road, Columbus, OH 43231

 

32. Sterling House of Salem, 1916 South Lincoln Avenue, Salem, OH 44460

 

33. Clare Bridge of Lynnwood, 18706 36th Avenue West, Lynnwood, WA 98307

 

34. Clare Bridge of Puyallup, 8811 176th Street East, Puyallup, WA 98375

 

35. Sterling House of Fond du Lac, 1001 Primrose Lane, Fond du Lac, WI 54935

 

36. Clare Bridge of Kenosha, 10108 74th Street, Kenosha, WI 53143

 

37. Clare Bridge Cottage of LaCrosse, 3161 East Avenue South, LaCrosse, WI 54601

 

38. Sterling House of LaCrosse, 3141 East Avenue South, LaCrosse, WI 54601

   PSLT-ALS Properties I, LLC    ALS Properties Tenant I, LLC    Property Lease
Agreement by PSLT-ALP Properties I, LLC and ALS Properties Tenant I, LLC

 

A-1



--------------------------------------------------------------------------------

1. Wynwood of Northville, Northville, Michigan

 

2. Wynwood of Utica, Utica, Michigan

 

3. Clare Bridge of Westampton, Westampton, New Jersey

 

4. Clare Bridge of Williamsville, Amherst, New York

 

5. Wynwood Commons of Kenmore, Kenwood, New York

 

6. Clare Bridge of Niskayuna, Niskayuna, New York

 

7. Wynwood Commons of Niskayuna, Niskayuna, New York

 

8. Clare Bridge of Perinton, Pittsford, New York

 

9. Clare Bridge of Cary, Cary, North Carolina

   PSLT-ALS Properties II, LLC    ALS Properties Tenant II, LLC    Amended and
Restated Property Lease Agreement by PSLT-ALP Properties II, LLC and ALS
Properties Tenant II, LLC

 

A-2



--------------------------------------------------------------------------------

PROVIDENT LEASES:

 

Property

  

Landlord

  

Tenant

  

Lease Agreement

The Springs of East Mesa, Mesa, Arizona    Brookdale Living Communities of
Arizona-EM, LLC    BLC-Springs at East Mesa, LLC    Property Lease Agreement by
and between Brookdale Living Communities of Arizona-EM, LLC and BLC-Springs at
East Mesa, LLC, dated as of October 19, 2004 Woodside Terrace, Redwood City,
California    Brookdale Living Communities of California-RC, LLC    BLC-Woodside
Terrace, L.P.    Property Lease Agreement by and between Brookdale Living
Communities of California-RC, LLC and BLC-Woodside Terrace, L.P., dated as of
October 19, 2004 The Atrium, San Jose, California    Brookdale Living
Communities of California, LLC    BLC-Atrium of San Jose, L.P.    Property Lease
Agreement by and between Brookdale Living Communities of California, LLC and
BLC-Atrium at San Jose, L.P., dated as of October 19, 2004 Brookdale Place at
San Marcos, San Marcos, California    Brookdale Living Communities of
California-San Marcos, L.P.    BLC-Brookdale Place of San Marcos, L.P.   
Property Lease Agreement by and between Brookdale Living Communities of
California-San Marcos, L.P. and BLC-Brookdale Place at San Marcos, L.P., dated
as of October 19, 2004 The Gables at Farmington, Farmington, Connecticut   
Brookdale Living Communities of Connecticut, LLC    BLC-Gables at Farmington,
LLC    Property Lease Agreement by and between Brookdale Living Communities of
Connecticut, LLC and BLC-Gables at Farmington, LLC, dated as of October 19, 2004
Chatfield, West Hartford, Connecticut    PSLT-BLC Properties Holdings, LLC
(successor by merger to Brookdale Living Communities of Connecticut-WH, LLC)   
BLC-Chatfield, LLC    Property Lease Agreement by and between Brookdale Living
Communities of Connecticut-WH, LLC and BLC-Chatfield, LLC, dated as of October
19, 2004

 

A-3



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

The Classic at West Palm Beach, West Palm Beach, Florida    Brookdale Living
Communities of Florida-CL, LLC    Brookdale Living Communities of Florida, Inc.
   Property Lease Agreement by and between Brookdale Living Communities of
Florida-CL, LLC and Brookdale Living Communities of Florida, Inc., dated as of
October 19, 2004 The Hallmark, Chicago, Illinois    Brookdale Living Communities
of Illinois-2960, LLC    BLC-The Hallmark, LLC    Property Lease Agreement by
and between Brookdale Living Communities of Illinois-2960, LLC and BLC-The
Hallmark, LLC, dated as of October 19, 2004 The Kenwood of Lake View, Chicago,
Illinois    Brookdale Living Communities of Illinois-HV, LLC    BLC-Kenwood of
Lake View, LLC    Property Lease Agreement by and between Brookdale Living
Communities of Illinois-HV, LLC and BLC-Kenwood of Lake View, LLC, dated as of
October 19, 2004 The Heritage of Des Plaines, Des Plaines, Illinois    River
Oaks Partners    BLC-The Heritage of Des Plaines, LLC    Property Lease
Agreement by and between River Oaks Partners and BLC-The Heritage of Des
Plaines, LLC, dated as of October 19, 2004 The Devonshire of Hoffman Estates,
Hoffman Estates, Illinois    Brookdale Living Communities of Illinois-Hoffman
Estates, LLC    BLC-Devonshire of Hoffman Estates, LLC    Property Lease
Agreement by and between Brookdale Living Communities of Illinois-Hoffman
Estates, LLC and BLC-Devonshire of Hoffman Estates, LLC, dated as of October 19,
2004 The Devonshire of Lisle, Lisle, Illinois    The Ponds of Pembroke Limited
Partnership    BLC-Devonshire of Lisle, LLC    Property Lease Agreement by and
between The Ponds of Pembroke Limited Partnership and BLC-Devonshire of Lisle,
LLC, dated as of October 19, 2004

 

A-4



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

The Willows, Vernon Hills, Illinois    PSLT-BLC Properties Holdings, LLC
(successor by merger to Brookdale Living Communities of Illinois-HLAL, LLC)   
BLC-The Willows, LLC    Property Lease Agreement by and between Brookdale Living
Communities of Illinois-HLAL, LLC and BLC-The Willows, LLC, dated as of
October 19, 2004 Hawthorn Lakes, Vernon Hills, Illinois    Brookdale Living
Communities of Illinois-II, LLC    BLC-Hawthorne Lakes, LLC    Property Lease
Agreement by and between Brookdale Living Communities of Illinois-II, LLC and
BLC-Hawthorne Lakes, LLC, dated as of October 19, 2004 The Berkshire of
Castleton, Indianapolis, Indiana    PSLT-BLC Properties Holdings, LLC (successor
by merger to BLC of Indiana-OL, L.P.)    BLC-The Berkshire of Castleton, L.P.   
Property Lease Agreement by and between BLC of Indiana-OL, L.P. and BLC-The
Berkshire of Castleton, L.P., dated as of October 19, 2004 River Bay Club,
Quincy, Massachusetts    Brookdale Living Communities of Massachusetts-RB, LLC
   BLC-River Bay Club, LLC    Property Lease Agreement by and between Brookdale
Living Communities of Massachusetts-RB, LLC and BLC-River Bay Club, LLC, dated
as of October 19, 2004 Edina Park Plaza, Edina, Minnesota    Brookdale Living
Communities of Minnesota, LLC    BLC-Edina Park Plaza, LLC    Property Lease
Agreement by and between Brookdale Living Communities of Minnesota, LLC and
BLC-Edina Park Plaza, LLC, dated as of October 19, 2004

 

A-5



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

Brendenwood, Voorhees, New Jersey    Brookdale Living Communities of New Jersey,
LLC    BLC-Brendenwood, LLC    Property Lease Agreement by and between Brookdale
Living Communities of New Jersey, LLC and BLC-Brendenwood, LLC, dated as of
October 19, 2004 Ponce de Leon, Santa Fe, New Mexico    PSLT-BLC Properties
Holdings, LLC (successor by merger to Brookdale Living Communities of New
Mexico-SF, LLC)    BLC-Ponce De Leon, LLC    Property Lease Agreement by and
between Brookdale Living Communities of New Mexico-SF, LLC and BLC-Ponce De
Leon, LLC, dated as of October 19, 2004 The Gables at Brighton, Rochester, New
York    Brookdale Living Communities of New York-GB, LLC    BLC-Gables at
Brighton, LLC    Property Lease Agreement by and between Brookdale Living
Communities of New York-GB, LLC and BLC-Gables at Brighton, LLC, dated as of
October 19, 2004 Park Place, Spokane, Washington    Brookdale Living Communities
of Washington-PP, LLC    BLC-Park Place, LLC    Property Lease Agreement by and
between Brookdale Living Communities of Washington-PP, LLC and BLC-Park Place,
LLC, dated as of October 19, 2004 Westbury Care Center, Lisle, Illinois   
Ventas Realty, Limited Partnership    Brookdale Living Communities of
Illinois-DNC, LLC    Property Lease Agreement by and between Ventas Realty,
Limited Partnership and Brookdale Living Communities of Illinois-DNC, LLC, dated
as of February     , 2009

 

A-6



--------------------------------------------------------------------------------

GRAND COURT LEASES:

 

Property

  

Landlord

  

Tenant

  

Lease Agreement

Grand Court Adrian, Adrian, Michigan    Ventas Realty, Limited Partnership   
BLC Adrian-GC, LLC    Master Lease Agreement by Ventas Realty, Limited
Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC Bristol-GC,
LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC, LLC; BLC
Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC, Brookdale
Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC, BLC Findlay-GC,
LLC, and BLC Springfield-GC, LLC Grand Court Albuquerque, Albuquerque, New
Mexico    Ventas Realty, Limited Partnership    BLC Albuquerque-GC, LLC   
Master Lease Agreement by Ventas Realty, Limited Partnership and BLC Adrian-GC,
LLC; BLC Albuquerque-GC, LLC; BLC Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort
Myers-GC, LLC; BLC Las Vegas-GC, LLC; BLC Lubbock-GC, L.P.; BLC Overland
Park-GC, LLC; BLC Tavares-GC, LLC, Brookdale Living Communities of Illinois-GV,
LLC, BLC Belleville-GC, LLC, BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC

Grand Court Belleville,

Belleville, Illinois

   Ventas Realty, Limited Partnership    BLC Belleville-GC, LLC    Master Lease
Agreement by Ventas Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC
Albuquerque-GC, LLC; BLC Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC,
LLC; BLC Las Vegas-GC, LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC;
BLC Tavares-GC, LLC, Brookdale Living Communities of Illinois-GV, LLC,
BLC Belleville-GC, LLC, BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC

 

A-7



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

Grand Court Bristol, Bristol, Virginia    Ventas Realty, Limited Partnership   
BLC Bristol-GC, LLC    Master Lease Agreement by Ventas Realty, Limited
Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC Bristol-GC,
LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC, LLC; BLC
Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC, Brookdale
Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC, BLC Findlay-GC,
LLC, and BLC Springfield-GC, LLC Grand Court Dayton, Dayton, Ohio    Ventas
Realty, Limited Partnership    BLC Dayton-GC, LLC    Master Lease Agreement by
Ventas Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC,
LLC; BLC Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las
Vegas-GC, LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC,
LLC, Brookdale Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC,
BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC Grand Court Farmington Hills,
Farmington Hills, Michigan    Ventas Farmington Hills, LLC    BLC Farmington
Hills-GC, LLC    Lease Agreement by Ventas Farmington Hills, LLC and BLC
Farmington Hills-GC, LLC Grand Court Findlay, Findlay, Ohio    Ventas Realty,
Limited Partnership    BLC Findlay-GC, LLC    Master Lease Agreement by Ventas
Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC
Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC,
LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC,
Brookdale Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC,
BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC

 

A-8



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

Grand Court Fort Myers, Fort Myers, Florida    Ventas Realty, Limited
Partnership    BLC Fort Myers-GC, LLC    Master Lease Agreement by Ventas
Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC
Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC,
LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC,
Brookdale Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC,
BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC Grand Court Kansas City, Kansas
City, Missouri    Ventas Kansas City I, LLC    BLC Kansas City-GC, LLC    Lease
Agreement by Ventas Kansas City I, LLC and BLC Kansas City-GC, LLC Grand Court
Las Vegas, Las Vegas, Nevada    Ventas Realty Limited Partnership    BLC Las
Vegas-GC, LLC    Master Lease Agreement by Ventas Realty, Limited Partnership
and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC Bristol-GC, LLC; BLC
Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC, LLC; BLC Lubbock-GC,
L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC, Brookdale Living
Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC, BLC Findlay-GC, LLC,
and BLC Springfield-GC, LLC Grand Court Lubbock Lubbock, Texas    Ventas Realty,
Limited Partnership    BLC Lubbock-GC, L.P.    Master Lease Agreement by Ventas
Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC
Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC,
LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC,
Brookdale Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC,
BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC

 

A-9



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

Grand Court Overland Park Overland Park, Kansas    Ventas Realty, Limited
Partnership    BLC Overland Park-GC, LLC    Master Lease Agreement by Ventas
Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC
Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC,
LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC,
Brookdale Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC,
BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC Grand Court Springfield
Springfield, Ohio    Ventas Realty, Limited Partnership    BLC Springfield-GC,
LLC    Master Lease Agreement by Ventas Realty, Limited Partnership and BLC
Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC Bristol-GC, LLC; BLC Dayton-GC,
LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC, LLC; BLC Lubbock-GC, L.P.;
BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC, Brookdale Living Communities of
Illinois-GV, LLC, BLC Belleville-GC, LLC, BLC Findlay-GC, LLC, and
BLC Springfield-GC, LLC Grand Court Tavares, Tavares, Florida    Ventas Realty,
Limited Partnership    BLC Tavares-GC, LLC    Master Lease Agreement by Ventas
Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC Albuquerque-GC, LLC; BLC
Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC, LLC; BLC Las Vegas-GC,
LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC; BLC Tavares-GC, LLC,
Brookdale Living Communities of Illinois-GV, LLC, BLC Belleville-GC, LLC,
BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC

 

A-10



--------------------------------------------------------------------------------

Property

  

Landlord

  

Tenant

  

Lease Agreement

The Seasons at Glenview Place, Glenview, Illinois    Ventas Realty, Limited
Partnership    Brookdale Living Communities of Illinois-GV, LLC    Master Lease
Agreement by Ventas Realty, Limited Partnership and BLC Adrian-GC, LLC; BLC
Albuquerque-GC, LLC; BLC Bristol-GC, LLC; BLC Dayton-GC, LLC; BLC Fort Myers-GC,
LLC; BLC Las Vegas-GC, LLC; BLC Lubbock-GC, L.P.; BLC Overland Park-GC, LLC;
BLC Tavares-GC, LLC, Brookdale Living Communities of Illinois-GV, LLC,
BLC Belleville-GC, LLC, BLC Findlay-GC, LLC, and BLC Springfield-GC, LLC

AGREEMENTS REGARDING LEASES:

That certain Agreement Regarding Leases by and between ALS Properties Holding
Company, LLC, a Delaware limited liability company, and PSLT-ALS Properties
Holdings, LLC, a Delaware limited liability company, dated as of October 20,
2004.

That certain Agreement Regarding Leases by and between Brookdale Provident
Properties, LLC, a Delaware limited liability company, and PSLT-BLC Properties
Holdings, LLC, a Delaware limited liability company, dated as of October 19,
2004.

 

A-11